 

 
EXHIBIT 10.38

[LEGEND SECURITIES, INC. LETTERHEAD]

Steven Kriegsman
President and CEO
CytRx Corporation
11726 San Vicente Blvd Suite 650
Los Angeles, Ca 90049
Phone: 310-826-5648
Fax: 310-826-6139


Re: Investment Banking Agreement with Legend Securities, Inc.


 Dear Mr. Kriegsman,


This letter (the "Agreement") shall confirm the engagement of Legend Securities,
Inc., ("Legend") by CytRx Corporation (the "Company" and collectively the
"Parties") for purposes of providing, on a non-exclusive basis, investor
awareness and business advisory services as set forth below in consideration for
the fees and compensation described hereinafter:


1.           The Agreement shall be effective as of the date it is executed by
the Parties (the "Effective Date").


2.           The Company agrees to provide Legend such information, historical
financial data, projections, proformas, business plans, due diligence
documentation, and other information (collectively the "Information") in the
possession of the Company that Legend may reasonably request or require to
perform the Services (as hereinafter defined) set forth herein. The Information
provided by the Company to Legend shall be true, complete and accurate in all
material respects as of the date specified therein and shall not set forth any
untrue statements nor omit any fact required or necessary to make the
Information provided not misleading. The Company acknowledges that Legend may
rely during the Term on the accuracy and completeness of all Information
provided by the Company without independent verification. The Company authorizes
Legend to use such Information solely in connection with its performance of the
Services.


3.                     Legend will use its best efforts to furnish ongoing
investor awareness and business advisory services (the "Services") as the
Company may from time to time reasonably request the Services may include,
without limitation, the following:


·                      assistance with investor presentations such as, but not
limited to, PowerPoint slide presentations,broker/dealer fact sheets, financial
projections and budgets, and news releases;


·                      sponsorship to capital and life science conferences;


·                      identification and evaluation of financing transactions;


·                      identification and evaluation of acquisition and/or
merger candidates;


·                      introductions to broker dealers, research analysts, and
investment companies that Legend believes thatcould be helpful to the Company;
 
·                      set up investor road shows in various cities as requested
by the Company, both domestic and foreign, including investor road shows to he
held in conjunction with the BIO CEO Conference, Natexis Bleichroeder Hidden
Gems Conference, Rodman & Renshaw Conferences, New York UBS Conference and the
JP Morgan Conference;

 
 

--------------------------------------------------------------------------------

 

·                      Diligently follow up on all investor, broker and analyst
leads provided by the Company.


4.                 The term of this Agreement shall be Twelve (12) months from
the Effective Date of this Agreement; provided that the Company may, in its
discretion, extend the Term for up to an additional six (6) months by providing
notice of such extension to Legend at any time prior to the expiration of this
Agreement (such period, as it may be extended pursuant to this sentence, the
"Term"), and the additional compensation owed to Legend during any such
extension shall be the Monthly Advisory Fee described in Section 5. The
Agreement may not be terminated by the Parties during the first ninety days
following the Effective Date (the "Introduction Period") other than as a result
of a material breach of any provision of this agreement that is not uncured
within ten (10) days following notification thereof by the non-breaching party.
Following the Introduction Period and in the event that the Company desires to
terminate this Agreement at any time prior to the expiration date, it shall
provide Legend with written notice of its intention to terminate this Agreement
and this Agreement shall so terminate immediately following delivery of such
notice by the Company (the "Termination Date"), without any further
responsibility for either party; provided, however, that Legend shall be
entitled to receive all accrued compensation, including all vested - fees (as
set forth below) and un-reimbursed expenses, if any, outstanding as of the
Termination Date and Legend's obligations under Section 2 regarding Information
of the Company shall survive such termination. Notice shall be deemed delivered
when sent via e-mail, facsimile, or when deposited with a bonded overnight
courier.


5.                 In consideration for the services described herein, the
Company shall pay to Legend a monthly advisory fee of twenty thousand dollars
($20,000) per month (the "Monthly Advisory Fee"). The first month advisory fee
shall be paid to Legend on the Effective Date and thereafter no later than the
fifteenth (15th) day of each monthly anniversary of the Effective Date during
the Term of this Agreement. The Monthly Advisory Fee shall be earned and payable
each month and may not be deferred by the Company unless the Company submits a
written request to the Legend and Legend approves such request in writing. Any
fees that are deferred shall accumulate interest at a compound interest rate of
12.0% per annum on the aggregate balance of deferred Monthly Advisory Fees. The
Monthly Advisory Fee shall be mailed to Legend at the following address:


Legend Securities Inc.
Attention: Salvatore C. Caruso
39 Broadway, Suite 740, New York, NY 10006
Phone: 212-344-5747 ext 231
Fax: 212-898-1224


6.                 Simultaneously with the execution of this Agreement, the
Company shall issue and deliver to Legend a common stock purchase warrant (the
"Warrant") for the purchase of eight hundred thousand (800,000) shares of the
Company's common stock. The Warrant shall have an exercise price equal to the
average closing bid price of the Company's common stock on the last ten (10)
consecutive trading days ending three days before the Effective Date.
Notwithstanding the foregoing, the Warrant shall vest completely and in favor of
the Legend as follows:
 
 
Date     
                                                                                    Number
of Shares
 
The Effective
Date                                                                            200,000
Each quarterly anniversary of the Effective Date        200,000




 

 
 

--------------------------------------------------------------------------------

 





7.                 The Warrant, upon issuance, shall be fully paid,
non-assessable, and free of any restrictions on transfer, but for those
restrictions that are the result of state or federal securities laws. The
Warrant shall be issued to Legend in the form of a warrant agreement (the
"Warrant Agreement"), which shall be in a form and content reasonably
satisfactory to Legend and its counsel and the Company and its counsel. The
Warrant Agreement shall provide for, among other provisions, the above terms and
the following: (1) The Warrant shall expire five years after the date that the
Warrant Agreement is issued; (2) The Warrant shall have customary anti-dilution
provisions for stock dividends, splits, mergers, and sale of substantially all
assets of the Company; (3) Legend may exercise the Warrant at any time after
signing the Warrant Agreement to the extent vested as described in Section 6;
(4) The Warrants shall contain a "Cashless Exercise" provision that may be
utilized 180 after issuance if there is not an effective Registration Statement
covering the underlying common shares; (5) The Company shall reserve, and at all
times have available, a sufficient number of shares of its common stock to be
issued upon the exercise of the Warrant; and (6) The Company shall grant
unlimited "piggy back" registration rights, at the Company's expense, to include
the shares of the underlying common stock in any registration statement filed by
the Company under the Securities Act of 1933 relating to an underwriting of the
sale of shares of common stock or other security of the Company, subject to
existing contractual obligations of the Company and excluding the Registration
Statement on Form S-1 filed by the Company in connection with the private
placement of the Company's common stock completed in June of 2008.


The Warrant shall be issued in the name of Legend Securities Inc. and mailed to
the following address:


Legend Securities Inc.
Attention: Salvatore C. Caruso
39 Broadway Suite 740
New York, NY 10006
Phone: 212-344-5747 ext 231
Fax: 212-898-1224


8.                 The Company will promptly notify Legend in writing upon the
filing of any registration statement or other periodic reporting documents filed
pursuant to the rules and regulations of the Securities Act of 1933, as amended,
or the Securities Exchange Act of 1934, as amended.


9.                 The Company recognizes that Legend now renders and may
continue to render financial consulting, management, investment banking and
other services to other companies that may or may not conduct business and
activities similar to those of the Company. Legend shall be free to render such
advice and other services and the Company hereby consents thereto. Legend shall
not be required to devote its full time and attention to the performance of its
duties under this Agreement, but shall devote only so much of its time and
attention as it deems reasonable or necessary to fulfill its obligation
hereunder.



 
 

--------------------------------------------------------------------------------

 

During the Term of this Agreement the Company covenants, promises and agrees
that Company shall immediately notify Legend if it is the subject of any
material investigation or material litigation.


10.                 This Agreement shall be governed by and construed under the
laws of the State of California without regard to principals of conflicts of law
provisions. In the event of any dispute between the Company and Legend arising
under or pursuant to the terms of this Agreement, or any matters arising under
the terms of this Agreement, the same shall be settled only by arbitration
through FINRA Dispute Resolution in County of Los Angeles, State of California,
in accordance with the Code of Arbitration Procedure published by FINRA Dispute
Resolution. The determination of the arbitrators shall be final and binding upon
the Company and Legend and may be enforced in any court of appropriate
jurisdiction. This Agreement shall be construed by and governed exclusively
under the laws of the State of California, without regard to its conflicts of
law provisions. The venue shall be in County of Los Angeles, CA.


11.                 The Company shall reimburse Legend for all approved out of
pocket expenses, including without limitation acceptable travel and lodging,
printing, legal, and mailing cost that Legend may incur in performance of the
Services under this Agreement, provided Legend receives the Company's prior
approval for any and all out of pocket expenses above five hundred dollars.


12.                 The Company may disclose to Legend certain Information that
is Proprietary Information (as defined below) relating to certain privileged and
confidential business matters that it would like Legend to evaluate. These
disclosures will be given in strict secrecy and confidence and the Parties agree
to use their best efforts to protect the integrity and confidentiality of the
Proprietary Information. As used herein, Proprietary Information means any and
all non-public data, ideas and information, in whatever form, tangible or
intangible, which is provided to Legend by the Company in connection with the
Agreement. If oral, in order to be considered "Proprietary Information" it must
be followed by a written memo detailing the confidential nature of same and
stamped "Proprietary Information."


13.                 [A]  The Company shall indemnify and hold harmless Legend
and its directors, officers, employees, agents, attorneys and assigns from and
against any and all losses, claims, costs, damages or liabilities (including the
reasonable fees and expenses of legal counsel) to which any of them may become
subject in connection with the investigation, defense or settlement of any
actions or claims: (i) caused by any untrue statement or alleged untrue
statement of any material fact contained in any Information provided by the
Company or the omission or alleged omission to state a material fact required to
be stated in any such Information or necessary to make the statements in any
Information not misleading, provided such Information was used by Legend in
rendering any Service hereunder; (ii) arising in any manner out of or in
connection with the rendering of Services by Legend hereunder; or (iii)
otherwise in connection with this Agreement; provided, however, that the Company
will not be liable in any such case if and to the extent that any such loss,
claim, cost, damage or liability arises out of any breach of this Agreement by
Legend, or any misrepresentation or alleged misrepresentation of the material
facts provided to Legend by the Company or arising from acts of gross negligence
or malfeasance by Legend or any breach by Legend of this Agreement.



--------------------------------------------------------------------------------


 
[B]           Legend shall indemnify and hold harmless the Company and its
directors, officers, employees, agents, attorneys and assigns from and against
any and all losses, claims, costs, damages or liabilities (including the
reasonable fees and expenses of legal counsel) to which any of them may become
subject in connection with the investigation, defense or settlement of any
actions or claims: (i) caused by any untrue statement or alleged untrue
statement of any material fact contained in any information provided by Legend
other than Information provided to Legend by the Company ("Legend Information")
or the omission or alleged omission to state a material fact required to be
stated in any such Legend Information or necessary to make the statements in any
Legend Information not misleading; (ii) arising in any manner out of or in
connection with the rendering of Services by Legend hereunder; or (iii)
otherwise in connection with this Agreement; provided, however, that Legend will
not be liable in any such case if and to the extent that any such loss, claim,
cost, damage or liability arises out of any breach of this Agreement by the
Company or arising from acts of gross negligence or malfeasance by the Company
or any breach by the Company of this Agreement.


[C]           Promptly after receipt of notice of the commencement of any
action, the party against whom an action is brought (the "Indemnified Party")
shall, if a claim is also being made against the other party (the "Indemnifying
Party") for indemnification pursuant to this Agreement, notify the Indemnifying
Party in writing of such action; provided that, the Indemnifying Party shall be
relieved from any obligation to indemnify the Indemnified Party pursuant to this
Agreement to the extent that any delay by the Indemnified Party to provide
notice to the Indemnifying Party pursuant to this Section impairs or prejudices
the Indemnifying Party's ability to assume and defend any such action. In case
any such action shall be brought against the Indemnified Party it shall notify
the Indemnifying Party of the commencement of such action, and the Indemnifying
Party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
the Indemnified Party, and, after notice from the Indemnifying Party to the
Indemnified Party of its election so to assume and undertake the defense of such
action, the Indemnifying Party shall not be liable to the Indemnified Party
under this paragraph 13 for any legal expenses subsequently incurred by the
Indemnified Party in connection with the defense of such action; if the
Indemnified Party retains its own counsel, then Indemnified Party shall pay all
fees, costs and expenses of such counsel, provided, however, that, if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and the Indemnified Party shall have reasonably concluded
that there may be reasonable defenses available to it which are different from
or additional to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, the Indemnifying Party and the Indemnified Party
shall have the right to select one separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the Indemnifying Party as incurred.



 
 

--------------------------------------------------------------------------------

 



14.                 The Company acknowledges that Legend has made no guarantees
that its performance hereunder will achieve any particular result with respect
to the Company's business, stock price, trading volume, market capitalization or
otherwise.


15.                 All notices hereunder shall be in writing and shall be
validly given, made or served if in writing and delivered in person or when
received by facsimile transmission, or five days after being sent first class
certified or registered mail, postage prepaid, or one day after being sent by
nationally recognized overnight carrier to the party for whom intended at the
address set forth after each Parties signatures.


16.                 If any clause or provision of this Agreement is illegal,
invalid or unenforceable under applicable present or future Laws effective
during the Term, the remainder of this Agreement shall not be affected. In lieu
of each clause or provision of this Agreement that is illegal, invalid or
unenforceable, there shall be added as a part of this Agreement a clause or
provision as nearly identical as may be possible and as may be legal, valid and
enforceable. In the event any clause or provision of this Agreement is illegal,
invalid or unenforceable as aforesaid and the effect of such illegality,
invalidity or unenforceability is that either party no longer has the
substantial benefit of its bargain under this Agreement and a clause or
provision as nearly identical as may be possible cannot be added, then, in such
event, such party may in its discretion cancel and terminate this entire
Agreement provided such party exercises such right within a reasonable time
after such occurrence.


17.                 The Parties agree and acknowledge that they have jointly
participated in the negotiation and drafting of this Agreement and that this
Agreement has been fully reviewed and negotiated by the Parties and their
respective counsel. In the event of an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumptions or burdens of proof shall arise favoring any
party by virtue of the authorship of any of the provisions of this Agreement.


18.                 This Agreement may not be modified, amended, supplemented,
canceled or discharged, except by written instrument executed by all Parties. No
failure to exercise, and no delay in exercising, any right, power or privilege
under this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude the exercise of any
other right, power or privilege. No waiver of any breach of any provision shall
be deemed to be a waiver of any preceding or succeeding breach of the same or
any other provision, nor shall any waiver be implied from any course of dealing
between the Parties. To be effective, all waivers must be in writing, signed by
both Parties. The rights and remedies of the Parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other except as may be specifically limited herein.


19.                 This Agreement contains the entire understanding of the
Parties in respect of its subject matter and supersedes all prior agreements and
understandings (oral or written) between or among the Parties with respect to
such subject matter. The Parties agree that prior drafts of this Agreement shall
not be deemed to provide any evidence as to the meaning of any provision hereof
or the intent of the Parties with respect thereto. Any amendment or modification
to the Agreement shall be by written instrument only and must be executed by a
representative, with complete authority, from the Company and Legend.


20.                      This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument. A telecopy signature of any party shall
be considered to have the same binding legal effect as an original signature.

 
 

--------------------------------------------------------------------------------

 



21.                 In the event that any dispute among the Parties to this
Agreement should result in litigation, the substantially prevailing party in
such dispute shall be entitled to recover from the losing party all fees, costs
and expenses of enforcing any right of such substantially prevailing party under
or with respect to this Agreement, including without limitation, such reasonable
fees and expenses of attorneys and accountants, which shall include, without
limitation, all fees, costs and expenses of appeals and collection.




[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 
 

--------------------------------------------------------------------------------

 





If the foregoing is in accordance with your understanding, kindly confirm your
acceptance and agreement by signing and returning the enclosed duplicate of this
Agreement that will thereupon constitute an agreement between us.


Very truly yours,


/s/ SALVATORE C. CARUSO


Salvatore C. Caruso
President & CCO




Accepted and approved this 29th day of January, 2009.




By:          /s/ STEVEN A. KRIEGSMAN
Steven Kriegsman
President and CEO
CytRx Corporation



 
 

--------------------------------------------------------------------------------

 
